t c memo united_states tax_court paul b and jane c ding petitioners v commissioner of internal revenue respondent docket no filed date paul b and jane c ding pro sese robert j burbank for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the deficiencies are attributable primarily to respondent's determinations that petitioners understated paul b ding's self- employment_tax liabilities for the years in issue the issues for decision are whether pass-through items from certain s_corporations are taken into account in computing paul b ding's self-employment_income for each year and whether a carryover loss from can be taken into account in computing paul b ding's self-employment_income for findings_of_fact some of the facts have been stipulated and they are so found petitioners filed joint federal_income_tax returns for the years and at the time the petition was filed in this case petitioners resided in st louis missouri references to petitioner are to paul b ding during the years in issue petitioners were shareholders in and petitioner was president of three corporations the s_corporations each of which had an election under sec_1362 in effect for one or both years each corporation was organized to take advantage of the limited_liability characteristic of that form of business petitioners owned percent of the stock of one of the s_corporations and at least percent of the stock of each of the others two of the s_corporations owned and operated restaurants the third owned and operated a 30-room motel through a sole_proprietorship ding trading petitioner or petitioners provided various services to the s_corporations petitioners devoted substantial time to the business activities of the s_corporations during the years in issue they were actively involved in the conduct of those businesses on a daily basis as summarized by petitioner doing everything that needed to be done petitioners considered themselves to be independent contractors who provided services to the s_corporations on a contractual basis through ding trading the s_corporations paid consulting fees to ding trading and along with other income these fees were reported on schedules c included with petitioners' and federal_income_tax returns in computing petitioner's self-employment_tax liabilities for the years in issue petitioners took into account net profits and losses from petitioner's sole proprietorships including ding trading a partnership loss and pass-through items from the s_corporations for because of the amount of the losses from two of the s_corporations petitioners reported that petitioner had negative net_earnings_from_self-employment and no self- employment_tax liability for petitioners treated the excess of losses over income as some form of carryover loss they included the carryover loss in the computation of petitioner's self-employment_tax once again they reported that petitioner had negative net_earnings_from_self-employment and no self-employment_tax liability in the notice_of_deficiency respondent determined that petitioner's self-employment_tax liability for each year must be computed by taking into account only the net profits and losses attributable to petitioner's sole proprietorships and the partnership loss implicit in respondent's determination is the disallowance of the pass-through items from the s_corporations and the carryover loss from to other adjustments in petitioners' favor were also made in the notice_of_deficiency and are either not in dispute or will be resolved in accordance with the determination of petitioner's self-employment_tax liability for each year opinion in addition to other taxes an individual's self-employment_income is subject_to a self-employment_tax sec_1401 subject_to irrelevant exclusions self-employment_income means net_earnings_from_self-employment sec_1402 net_earnings_from_self-employment generally include gross_income derived from any trade_or_business carried on by the individual less allowable deductions attributable to such a trade_or_business plus the individual's distributive_share if any and whether or not distributed of income or loss as described in sec_702 from any trade_or_business carried on by a partnership in which the individual is a partner sec_1402 the statute makes a distinction between general and limited partners other than certain guaranteed payments described in sec_707 made to a limited_partner by a partnership a limited partner's_distributive_share of the partnership's items of income or loss is excluded from the definition of net_earnings from self- employment sec_1402 briefly stated income derived by an individual from carrying_on_a_trade_or_business through a sole_proprietorship or as a partner other than a limited_partner in a partnership generally constitutes net_earnings from self- employment sec_1_1402_c_-1 income_tax regs the parties agree that the items attributable to petitioner's sole proprietorships and the partnership were properly included in the computation of petitioner's net_earnings_from_self-employment for each year they disagree over the treatment of the pass-through items from the s_corporations and although petitioners presented no argument on the point apparently disagree over the treatment of the carryover loss with respect to s_corporation pass-through items neither sec_1402 which provides the definition of net_earnings_from_self-employment nor the regulations promulgated thereunder contain any reference to s_corporation pass-through items petitioners point out that the self-employment_tax provisions were enacted prior to the s_corporation provisions they suggest that the absence of any reference to s_corporations in sec_1402 is due to the timing of the enactments of the relevant statutes and should not be considered indicative of how congress intended pass-through items from s_corporations to be treated for self-employment_tax purposes according to petitioners in situations such as theirs where a shareholder actively participates in the business of an s_corporation the pass-through items should be considered net_earnings from self- employment because in reality such items are derived from the shareholder's trade_or_business according to respondent the absence of any reference to such items renders them outside the definition respondent goes on to argue that such items are not attributable to the shareholder's trade_or_business or to the trade_or_business of a partnership in which the shareholder is a partner and therefore such items are not considered net_earnings_from_self-employment within the meaning of sec_1402 and are not taken into account in the computation of an individual' sec_1 subch s was added to the internal_revenue_code by the technical amendments act of publaw_85_866 72_stat_1606 subsequent to the enactment of the self-employment_tax self-employment_tax liability for the following reasons we agree with respondent we find the absence of any reference to s_corporation pass- through items in sec_1402 to be significant and not merely a consequence of timing the statute has been amended times since the enactment of the s_corporation provisions none of the amendments address pass-through items from s_corporations we note that respondent's position on the issue here under consideration was published years ago in revrul_59_221 1959_1_cb_225 which states in part it is apparent that income not resulting from the conduct_of_a_trade_or_business by an individual or by a partnership of which he is a member is not includible in computing the individual's net earning from self- employment amounts which must be taken into account in computing a shareholder's income_tax by reason of the provisions of a predecessor of sec_1366 of the code are not derived from a trade_or_business carried on by such shareholder neither the election by a corporation as to the manner in which it will be taxed for federal_income_tax purpose nor the consent thereto by the persons who are shareholders results in the consenting shareholder's being engaged in carrying on the corporation's trade_or_business accordingly amounts which a shareholder is required to include in his gross_income by reason of the provisions of a predecessor of sec_1366 of the code should not be included in computing his net_earnings_from_self-employment the revenue_ruling concludes that s_corporation pass-through items do not constitute net_earnings_from_self-employment to the corporation's shareholder because such items are not derived from a trade_or_business carried on by the shareholder we understand that we are not bound by the revenue_ruling 86_tc_243 however the fact that the revenue_ruling has remained in effect unmodified for years provides a strong commentary on the validity of respondent's position during the period the revenue_ruling has been in effect congress has amended sec_1402 approximately times if congress had intended pass-through items from s_corporations to be included in the definition of net_earnings_from_self-employment which would obviously be contrary to the conclusion of the revenue_ruling we expect that one of the many amendments made to the statute since its enactment would have so indicated see generally 306_us_110 furthermore respondent's position that the pass-through items were not derived from a trade_or_business carried on by petitioner is supported by two firmly established principles of federal income_taxation namely a corporation formed for legitimate business purposes and its shareholders are separate entities 319_us_436 and the business of a corporation is separate and distinct from the business of its shareholders id 308_us_488 80_tc_27 affd without published opinion 747_f2d_1463 5th cir in a situation such as theirs where a shareholder actively participates in the trade_or_business of an s_corporation petitioners contend that the distinction between the business of the s_corporation and its shareholder is an absolute fallacy no doubt due to the extent of their participation in the businesses of the s_corporations petitioners sincerely considered the businesses of the s_corporations to be one and the same as petitioner's they argue that the use of the word by as opposed to as in the first sentence of sec_1402 suggests that if an individual actively participates in the conduct of a business and derives income therefrom the form of the business is irrelevant in determining whether such income constitutes net_earnings_from_self-employment petitioners suggest that for purposes of sec_1401 and sec_1402 a shareholder who is a passive investor in an s_corporation should be treated like a limited_partner whose distributive_share of partnership income and losses are not considered net_earnings from self- employment conversely they argue that a shareholder who actively participates in the conduct of an s corporation's business should be treated like a sole_proprietor or a general_partner whose distributive_share of the partnership income and losses is considered net_earnings_from_self-employment in essence petitioners request that we ignore the existence of the s_corporations which we are unwilling to do the principles of moline properties inc v commissioner supra deputy v du pont supra and crook v commissioner supra are not limited to passive shareholder investors in order to limit their liability petitioners chose the corporate form through which the restaurant and motel businesses of the s_corporations were conducted and they are bound by the federal_income_tax consequences of their choice moline properties inc v commissioner supra respondent's position is further supported and petitioners' position severely undermined by the literal language of sec_1366 which provides that a shareholder's pro_rata share of an s corporation's pass-through items are only taken into account in determining the tax imposed under chapter of the internal_revenue_code the sec_1401 self-employment_tax is not a tax under chapter but rather chapter lastly we note that on the rare occasions that courts have directly or indirectly focused upon issues similar to the one here under consideration the commissioner's position as reflected in the revrul_59_221 1959_1_cb_225 has been upheld see 70_f3d_548 9th cir hansen v commissioner tcmemo_1994_388 to summarize respondent's position on this issue is consistent with the literal language of sec_1402 and sec_1366 furthermore it is supported by the principles expressed in moline properties inc v commissioner supra and deputy v du pont supra as well as the holdings in durando v united_states supra and hansen v commissioner supra accordingly we hold that petitioner must compute his net_earnings from self- employment and correspondingly his sec_1401 self-employment_tax liabilities for the years in issue without taking into account pass-through items from the s_corporations carryover loss as previously indicated petitioners have presented neither authority nor argument in support of their position that the carryover loss should be included in the computation of petitioner's net_earnings_from_self-employment respondent has characterized the item as a net_operating_loss and argues that sec_1402 prohibits petitioners from taking it into account in computing petitioner's net_earnings from self- employment to the extent that the carryover loss or any portion of it constitutes a net_operating_loss respondent is correct in any event as we view the matter our holding with respect to the treatment of the pass-through items effectively resolves the dispute between the parties on this issue eliminating the pass-through items from the computation of petitioner's net_earnings_from_self-employment eliminates the carryover loss accordingly we hold that petitioner's net_earnings_from_self-employment must be computed without taking into account any carryover loss from on brief respondent concedes that certain of the fees paid_by the s_corporations and reflected on the schedules c for ding trading for the years in issue constitute wages and not earnings from self-employment consequently respondent no longer claims any sec_1401 tax attributable to those amounts to reflect the foregoing decision will be entered under rule
